POLEN, Judge.
The appellant, Terry Van Epps, seeks reversal of a final order of dismissal without prejudice. The order was entered by the trial court pursuant to Florida Rule of Civil Procedure 1.070(j), which states that “the action shall be dismissed without prejudice” when service of process is not affected by the plaintiff within 120 days from the filing of the initial complaint.
Since the appellant has failed to demonstrate any error in the trial court’s ruling, we affirm the order of dismissal on the authority of Morales v. Sperry Rand Corp., 578 So.2d 1143 (Fla. 4th DCA 1991) (Polen, J., dissenting without opinion, which dissent is inapplicable to the present case).
The order dismissing the action without prejudice is affirmed.
LETTS and FARMER, JJ., concur.